Title: From George Washington to James Ross, 22 August 1795
From: Washington, George
To: Ross, James


          
            Dear Sir,
            Philadelphia 22d August 1795
          
          I have been favored with your letter of the 3d instant; am perfectly satisfied with all your transaction with Colo. Shreve; and will ratify them, whensoever the papers shall be produced.
          The Sea-port towns (or rather parts of them) are involved—and are endeavouring to involve, as much as in them lye, the Community at large, in a violent opposition to the treaty with Great Britain (which is ratified, as far as the measure depends upon the President).
          The general opinion, however, as far as I am able to come at it, is, that the current is turning. The consequences of such proceedings are easier foreseen than prevented; if no act of the constituted authorities is suffered to go into execution unaccompanied with the poison of malignant opposition.
          If one could believe that the meetings which have taken place, have spoken the sense of the People on the measure they are condemning; it might, with truth be pronounced, that it is as difficult to bear prosperity, as adversity; and that no situation, or condition in life can make them happy. But being hurried, I shall not dwell on this subject—and only add, that with much truth. I am—Dear Sir Your obedt & obliged
          
            Go: Washington
          
        